Name: Commission Regulation (EEC) No 1546/78 of 4 July 1978 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to school children
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/ 10 Official Journal of the European Communities 5 . 7 . 78 COMMISSION REGULATION (EEC) No 1546/78 of 4 July 1978 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to school children THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, certain milk products at reduced prices to school chil ­ dren (9), as last amended by Regulation (EEC) No 1057/78 ( 10), should be amended accordingly ; Whereas, as regards the Community contribution , under Article 3 of Regulation (EEC) No 1080/77, the measure in question henceforth constitutes one of the » measures referred to in Article 4 of Regulation (EEC) No 1079/77 only to an extent to be determined ; whereas the decision on this matter must take into account the information contained in the programme submitted by the Commission to the Council in accor ­ dance with Article 4 (3) of Regulation (EEC) No 1079/77, after consultation with the Advisory Committee for Milk and Milk Products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1038/78 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regula ­ tion (EEC) No 976/78 (4 ), Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products (5 ), as amended by Regulation (EEC) No 1001 /78 (6), HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to school chil ­ dren (7), as amended by Regulation (EEC) No 1039/78 (8), and in particular Articles 3 and 4 thereof, Article 1 Regulation (EEC) No 1598/77 is hereby amended as follows : 1 . Article 2 shall read : 'Article 2 1 . The milk products in respect of which the Community contribution referred to in Article 1 (2) of Regulation (EEC) No 1080/77 may be granted, shall be those listed by category in the Annex hereto . 2 . Member States are hereby authorized to limit the number of categories referred to in paragraph 1 and the number of products within each category, but in no circumstances may whole milk be excluded . In the case of Categories VI 1 and VI 2, each Member State may only choose either one or other of these categories . Whereas, following the inclusion of other milk products in the programme introduced by Regulation (EEC) No 1080/77, their characteristics should be specified and provisions should be laid down to assist the administrative application of the measure ; whereas the classification of the different products by categories simplifies the calculation of the Commu ­ nity contribution ; whereas this contribution should be calculated, in the case of cheese, by taking into account the quantity of milk used ; whereas, Commis ­ sion Regulation (EEC) No 1598/77 of 15 July 1977 laying down detailed rules for the sale of milk and (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 134, 22. 5 . 1978 , p. 4 . (3 ) OJ No L 106, 29 . 4 . 1977, p. 27 . (4 ) OJ No L 125, 13 . 5 . 1978 , p. 32 . ( 5 ) OJ No L 131 , 26 . 5 . 1977, p. 6 . (6) OJ No L 130 , 18 . 5 . 1978 , p. 11 . ( 7) OJ No L 131 , 26 . 5 . 1977, p. 8 . ( ») OJ No L 134, 22 . 5 . 1978 , p. 5 . (9) OJ No L 177, 16 . 7 . 1977, p. 22 . ( 10 ) OJ No L 134, 22 . 5 . 1978 , p . 48 . 5. 7 . 78 Official Journal of the European Communities No L 182/ 11 2. If the Community contribution expressed in units of account or in national currency is changed, the figure for the quantities sold at reduced prices during the current month shall be that applicable on the first day of that month . 3 . Where the quantities of products referred to in paragraph 1 are expressed in litres, the litres shall be converted into kilograms by applying a coefficient of 1 0300 . 4. The grant referred to in the second subpara ­ graph of Article 2 (5) of Regulation (EEC) No 1080/77, towards providing schools with the equip ­ ment necessary to store and distribute the milk, may not exceed 50 % of the total financial contri ­ bution by the public authority responsible for drawing up and administering the programme concerned. This Regulation shall apply only to grants made after its entry into force by the authorities of Member States towards providing schools with equipment for refrigerating, reheating and distri ­ buting the milk. Moreover, the grants may not be paid until after the actual installation of the equipment concerned.' 4 . The following Article 4a is inserted : 4Article 4a As regards the financing of the Community contri ­ bution, two-thirds of the expenditure resulting from the measure provided for in this Regulation shall constitute, with effect from 1 June 1978, one of the measures referred to in Article 4 of Regula ­ tion (EEC) No 1079/77.' 5. The second indent of Article 5 shall read : 'before the end of the third month of each school term, of the quantities of products distributed under their programme during the previous term.' 6. The Annex hereto is hereby added. 3 . Until such time as Community provisions are adopted on the subject, Member States may fix quality standards for the products at the time of their distribution . 4. Where a Member State applies maximum prices for whole drinking milk distributed in schools, it shall also fix the maximum selling prices for the semi-skimmed milk in Category II (a) and (b) and the skimmed milk in Category III (a) and (c).' 2 . In Article 3, (a) the provisions of Article 3 become Article 3 ( 1 ) ; (b) the following paragraphs 2 and 3 are added : '2. The maximum quantities referred to in paragraph 1 shall be calculated, for the products in Categories IV, V and VI, on the basis of the quantities given in the second indent of Article 4 ( 1 ) (d). 3 . Where the milk and milk products are distributed through a school canteen , the total quantities of milk products actually purchased during the period in question shall be taken into account for calculation of the fixed-rate contribution and observance of the limit fixed in paragraph 1 .' 3 . Article 4 shall read : 'Article 4 1 . The Community contribution for the 1978/79 marketing year shall be : (a) 13 units of account per 100 kilograms of products in Category I "whole milk" ; (b) 7-50 units of account per 100 kilograms of products in Category II "semi-skimmed milk" ; (c) 3-22 units of account per 100 kilograms of products in Category III "skimmed milk" ; (d) for products in Categories IV, V and VI, an amount calculated per 100 kilograms of product on the basis :  of the fixed amount given under (a) for whole milk and, as appropriate,  450 kilograms of whole milk for Categories IV and V, or  900 kilograms of whole milk for Category VI 1 or,  1 000 kilograms of whole milk for Category VI 2. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 182/ 12 Official Journal of the European Communities 5. 7. 78 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1978 . For the Commission Christopher TUGENDHAT Member of the Commission &gt;. 7. 78 Official Journal of the European Communities No L 182/ 13 ANNEX List of products in respect of which the Community contribution referred to in Article 1 (2 ) of Regulation (EEC) No 1080/77 may be made Category I (a) untreated whole milk ; (b) whole milk, pasteurized or UHT-treated ; (c) whole milk, chocolate-flavoured, flavoured, pasteurized, sterilized, or UHT-treated and containing a minimum of 90 % by weight of whole milk ; (d) whole-milk yoghourt falling within heading No 04.01 of the Common Customs Tariff ; (e) sweetened, chocolate-flavoured, or fruit yoghourt containing a minimum of 85 % by weight of whole milk . Category II (a) semi-skimmed milk ; (b) semi-skimmed milk, chocolate-flavoured, flavoured, pasteurized, sterilized or UHT-treated and containing a minimum of 90 % by weight of semi-skimmed milk ; (c) yoghourt from semi-skimmed milk falling within heading No 04.01 of the Common Customs Tariff ; (d) sweetened, chocolate-flavoured or fruit yoghourt containing a minimum of 85 % by weight of semi-skimmed milk . Category III (a) skimmed milk ; (b) buttermilk ; (c) skimmed milk, chocolate-flavoured, flavoured, pasteurized, sterilized or UHT-treated and containing a minimum of 90 % by weight of skimmed milk ; (d) skimmed-milk yoghourt falling within heading No 04.01 of the Common Customs Tariff ; (e) sweetened, chocolate-flavoured or fruit yoghourt containing a minimum of 85 % by weight of products obtained from skimmed milk . Category IV Fresh cheese with a fat content by weight, in the dry matter, of 40 % or over. Category V Processed cheese with a fat content by weight, in the dry matter, of 40 % or over. Category VI 1 Other cheese with a fat content by weight, in the dry matter, of 40 % or over but less than 45 % . Category VI 2 Other cheese with a fat content by weight, in the dry matter, of 45 % or over.